DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-21, 23, 25, 27-36, 40, and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pichard et al (US Pat. 4609519).
Regarding Claim 20, Pichard teaches a system for manufacturing a porous composite structure (Abstract) comprising:
a tooling assembly (Fig. 3- mold 5) comprising: 
a first tooling member (Fig. 3- lower part 6) comprising a first body that defines a first internal volume (Fig. 3- lower part 6 defining the bottom half of the mold) and a first inlet fluidly coupled with 
a first manifold fluidly coupled with said first inlet (Fig. 3- longitudinal grooves 21 fluidly coupled to nozzle 23), said first manifold configured to evenly distribute fluid across said first internal volume (Col. 5, Lines 55-58- air is circulated through the panels; see arrows indicating distribution through longitudinal grooves 21; air naturally evenly distributes itself through a volume); and
a second tooling member opposed from said first tooling member (Fig. 3- upper part 9), said second tooling member comprising a second body that defines a second internal volume (Fig. 3- upper part 9 defines the top half of the mold) and a second inlet fluidly coupled with said second internal volume (Fig. 3- blowing and suction nozzle 24; Col. 5, Lines 57-62), said second tooling member further comprising a second tooling surface (Fig. 3- part 19) that defines a plurality of second perforations fluidly coupled with said second internal volume (Fig. 3- holes 20 in part 19 which are fluidly coupled with the rest of upper part 9; Col. 5, Lines 55-60); and
a fluid source fluidly coupled with said first inlet of the first tooling member (Fig. 3- air supply conduit 25 fluidly connected to blowing and suction nozzle 23), wherein a flow of fluid through said first plurality of first perforations, said second plurality of second perforations, and said green layup yields a plurality of tortuous paths in the green layup (Fig. 3- see arrows indicating fluid flow through the system; Col. 5, Lines 55-58, thus, it necessarily follows that the flow of fluid through the system yields tortuous paths in the green layup).  Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As Pichard teaches a fluid source fluidly coupled with said 

Pichard teaches a panel positioned between upper part 9 and lower part 6 shown as a textured area between the upper and lower parts.  Examiner notes “a green layup positioned between said first tooling surface of said first tooling member and said second tooling surface of said second tooling member” is a recitation of the article worked upon.  The "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) and thus, the recitation of a flow of fluid through the first plurality of first perforations, the second plurality of second perforations, and the green layup yielding a plurality of tortuous paths in the green layup is not given significant patentable weight.

In addition, “a flow of fluid through the first plurality of first perforations, the second plurality of second perforations, and the green layup yielding a plurality of tortuous paths in the green layup” is a recitation of the article worked upon.  The "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) and thus, the recitation of a flow of fluid through the first plurality of first perforations, the second plurality of second perforations, and the green layup yielding a plurality of tortuous paths in the green layup is not given significant patentable weight.

Regarding Claim 21, Pichard further teaches a sealing member that overlaps portions of said first tooling member and said second tooling member (Fig. 3- blades 27 and anvil/hard piece 30 come into contact to seal the edge of the panel; Col. 6, Lines 45-50).

Regarding Claim 23, Pichard further said sealing member, said first tooling member, and said second tooling member define an airtight vacuum chamber (Fig. 3- mold 5 is sealed off; the mold may be pressurized (Col. 2, Lines 37-40-the phase of shaping the stratified assembly consists of pressurizing the assembly by forcing air into the mold and preventing at least part of it from escaping) and thus is airtight).

Regarding Claim 25, Pichard further teaches said fluid source is atmospheric air (Col. 2, Lines 15-18- hot air is blown into at least the thick section of the stratified assembly, entering from the side opposite the cover sheet).

Regarding Claim 27, Pichard further teaches a first fluid line that fluidly couples said first inlet with said fluid source (Fig. 3- fluid line between blowing and suction nozzle 23 and air supply conduit 25; Col. 5, Lines 57-62).

Regarding Claim 28, Pichard further teaches a first coupling that fluidly couples said first inlet with said first fluid line (Fig. 3- blowing and suction nozzle 23; Col. 5, Lines 57-62).

Regarding Claim 29, Pichard further teaches a vacuum source fluidly coupled with said second inlet of said second tooling member (Fig. 3- air supply conduit 26 fluidly connected to inlet between 

Regarding Claim 30, Pichard further teaches a second fluid line that fluidly couples said second inlet with said vacuum source (Fig. 3- fluid line between blowing and suction nozzle 24 and air supply conduit 26; Col. 5, Lines 57-62).

Regarding Claim 31, Pichard further teaches a second coupling that fluidly couples said second inlet with said second fluid line (Fig. 3- blowing and suction nozzle 23; Col. 5, Lines 57-62).

Regarding Claim 32, Pichard further teaches an insulated chamber, wherein said tooling assembly is positioned within said insulated chamber (Fig. 3- mold 5 is sealed off (insulated); the mold may be pressurized (Col. 2, Lines 37-40-the phase of shaping the stratified assembly consists of pressurizing the assembly by forcing air into the mold and preventing at least part of it from escaping)).

Regarding Claim 33, Pichard further teaches said insulated chamber is one of an oven and an autoclave (Fig. 3- mold 5 is sealed off (insulated); the mold may be pressurized (Col. 2, Lines 37-40-the phase of shaping the stratified assembly consists of pressurizing the assembly by forcing air into the mold and preventing at least part of it from escaping) thus, the chamber is an autoclave).

Regarding Claim 34, Pichard further teaches said layup comprises a plurality of plies (Col. 2, Lines 5-10- a stratified assembly comprising at least one piece of raw material, i.e., a layer of fibers containing a nonpolymerized binder).


Regarding Claim 36, Pichard further teaches the resin matrix comprises a thermosetting resin (Col. 3, Lines 49-51- the binder contains a resin that is generally thermosetting, such as a phenoplastic or aminoplastic resin).

Regarding Claim 40, Pichard further teaches a core layer connected to said layup (Col. 2, Lines 5-10-  at least one cover sheet (core layer) is pressed between a mold and mold-backing).

Regarding Claim 42, Pichard further teaches a fluid movement device in fluid communication with said tooling assembly to establish a pressure differential across said layup (Fig. 6- recycling section 56 and air supply circuit 59; Col. 6, Lines 55-60- the supply conduit comprises a shunted recycling section 56 that makes it possible to accumulate hot air while the mold is open).

Regarding Claim 43, applicant’s claim is recited as product-by-process claim.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).

Regarding Claim 44, Pichard further teaches the composite panels absorb sound (Abstract; Col. 1, Lines 7-15; Col. 4, Lines 40-45).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As Pichard teaches a fluid source fluidly coupled with said first inlet of said first tooling member (Fig. 3- air supply conduit 25 fluidly connected to inlet between longitudinal grooves 21 and blowing and suction nozzle 23) wherein a fluid flows through the first plurality of first perforations, the second plurality of second perforations, and the green layup (Fig. 3- see arrows indicating fluid flow through the system) and the finished composite panels absorb sound (Abstract; Col. 1, Lines 7-15; Col. 4, Lines 40-45), it is reasonably expected that the fluid flow through the system of Pichard would be fully capable of yielding tortuous paths in the green layup that enable the porous composite structure to attenuate sound.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pichard et al (US Pat. 4609519) in view of Blot et al (FR2929165 with references to the machine English translation provided herewith).
Regarding Claim 22, Pichard does not appear to explicitly teach said sealing member comprises at least one of a sealant tape and a vacuum bag.  Blot teaches an alternative panel wherein the fiber preform is placed in a vacuum bag (Page 1, 1st paragraph) in order to ensure a counterform effect (Page 1, 1st paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing st paragraph).  

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Pichard et al (US Pat. 4609519) in view of Jennings et al (PGPub 2017/0021590).
Regarding Claim 38 and 39, Pichard is silent as to the orientation of the plies.  Jennings teaches an alternate panel wherein the layers of fiber are offset by 45° and 135° to balance the forces/tensions within the panel and create a flat panel devoid of skewing [0029].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pichard to include fiber layers offset by 45° and 135° as taught by Jennings with reasonable expectation of success to balance the forces/tensions within the panel and create a flat panel devoid of skewing [0029] thus meeting the instant limitation of one ply of said plurality of plies comprises a first fiber orientation; and another ply of said plurality of plies comprises a second fiber orientation that is different from said first fiber orientation and said first fiber orientation is approximately 45° offset from said second fiber orientation.  

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Pichard et al (US Pat. 4609519) in view of Albright et al (PGPub 2008/0314516).
Regarding Claim 41, Pichard does not appear to explicitly teach a fairing bar positioned between said first tooling member and said second tooling member.  Albright teaches an alternative system for forming a composite (Abstract) wherein a fairing bar is positioned in the bonding tool (Fig. 1- fairing bar 14; [0023]) in order to prevent the sides and the inner vertical support structures of the composite component from being crushed in a chain reaction as the pressure is applied to the composite component [0023].  It would have been obvious to one of ordinary skill in the art before the effective .

Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive.
After further consideration, Pichard is still applicable to the instant claims as Pichard teaches a first manifold fluidly coupled with said first inlet (Fig. 3- longitudinal grooves 21 fluidly coupled to nozzle 23), said first manifold configured to evenly distribute fluid across said first internal volume (Col. 5, Lines 55-58- air is circulated through the panels; see arrows indicating distribution through longitudinal grooves 21; air naturally evenly distributes itself through a volume).
Applicant argues that the system of Pichard discloses a process for producing a composite panel having two half-panels of variable thickness and cannot achieve the required even distribution of fluid (Page 7).
Examiner respectfully disagrees noting the system of Pichard utilizes hot air circulated through the device (Col. 5, Lines 55-58).  As air naturally evenly distributes itself through a volume, the fluid flow through the manifold (Fig. 3- longitudinal grooves 21) of Pichard would be evenly distributed across the volume (Col. 5, Lines 55-58- air is circulated through the panels; see arrows indicating distribution through longitudinal grooves 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748                        
3/16/22
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712